DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/21 has been entered. 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Receipt is acknowledged of Amendments and Remarks filed on 02/19/21 and an IDS filed on 04/03/21. Claims 1-2, 6, 9-10, 17, 26 and 33 have been amended, claims 13, 15, 20, 22, 25 and 40-41 have been cancelled and new claim 55 has been added. Accordingly, claims 1-2, 4-12, 14, 16-18, 21, 23-24, 26, 33 and 55 are pending and under examination on the merit. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, 14, 16-18, 21, 23-24, 26, 33 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed antimicrobial composition to achieve a log reduction of up to about 5.62 log CFU/ml at a contact time of 1 minute, does not reasonably provide enablement for achieve a log reduction of greater than 4.0 log CFU/ml at a contact time of 1 minute.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The claimed range of greater than 4.0 log encompasses degrees that are neither possible nor enabled by the specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-7, 9-12, 14, 16-18, 23, 26, 33 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Restaino et al (Antimicrobial efficacy of a new organic acid anionic surfactant against various bacterial strains) in view of Hedbom et al (US 20140024711).

Restaino et al teach that the surface sanitizing properties of a buffered organic acid anionic surfactant (BOAAS) at concentrations of about 0.6% were significantly (P < 0.05) more effective in reducing S. aureus during a 60 min exposure than the organic chlorine sanitizer. In a separate efficacy study, a BOAAS concentration of 0.6% killed >5 logs of S. aureus, Salmonella typhimurium, Pseudomonas aeruginosa and Listeria monocytogenes cells after 30 s exposure (See abstract). 
organic acid (citric acid) coupled with a chelating agent [ethylenediaminetetraacetic acid (EDTA)] and sodium lauryl sulfate (SLS), an anionic detergent, in a buffered antimicrobial system. In considering the components of BOAAS, alkyl aryl sulfonates or sulfates, such as SLS are more effective against gram-positive than gram negative bacteria. Additionally, when coupled with an organic or inorganic acid (pH 2.0 to 3.0), anionic detergents in various patented formulas are effective sanitizers producing a substantial bactericidal effect within 30 s (See 1st page, 2nd col, 1st full para).
Hemphill et al disclose antimicrobial efficacy of a 0.6% solution of the buffered organic anionic surfactant versus four bacterial strains in Table 2. All four strains show more than 5 or 6 log reduction at 30 S. 
It is further disclosed that additional properties of BOAAS contributing to its effectiveness in both the surface and efficacy studies is the pH of 0.6 to 1.75% solutions ranging from 2.32 to 2.14, which has been reported to be within the optimal pH level for rapid bactericidal activity by an acid anionic sanitizer. Likewise, the 0.97 mM concentration of EDTA in a 1.0% BOAAS solution is at a level previously shown to potentiate the antimicrobial effects of other biocides (See 5th page, 1st col. last 2 paras).
restaino et al lack a specific disclosure on the addition of ethanol. However this is known in the art as taught by Hedbom et al. 

Hedbom et al teach an antimicrobial cleansing composition including (a) 20% to less than 60 wt. % of at least one alcohol including ethanol; (b) 0.5% to 10 wt. % of a surfactant selected from sulfate salt surfactants and amphoteric surfactants. The 
Hedbom et al state that surprisingly, it was discovered that the use of specific surfactants, e.g. MIPA-C12-14 fatty alcohol polvethyleneglvcolether sulfate, in fairly low amounts enhances the antimicrobial effect of alcohol-based disinfectant compositions. This makes it possible to use lower amounts of alcohol than present in conventional antimicrobial cleansing compositions. Both low alcohol and low surfactant content contribute to the mildness of the composition (See [0040]).
Further disclosed is that secondary surfactants (co-surfactants) (b'), e.g. nonionic surfactants, can be added and may be present in an optional amount of up to 5 wt. %, such as in an amount of up to 1 wt. %, e.g. 0.1 %. Nonionic co-surfactants such as sugar-based surfactants, e.g. glucoside surfactants, may be added to further increase the efficiency of surfactant (b) and/or enhance the spreading behavior of the antimicrobial composition and/or better the after-feel of the antimicrobial composition on the skin (See [0056]).
The said antimicrobial cleansing composition may also comprise pH-regulating substances in an amount of up to 1 wt. %. The pH of the antimicrobial cleansing composition can be 5.0. The said pH-regulating agent can be selected from organic acids such as citric acid or lactic acid (See [0066]).
In particular embodiments, the said antimicrobial cleansing composition includes: 35 to 45 wt. % of ethanol; 2 wt.% of a surfactant; optionally up to 1 wt. %, e.g. 0.1 % of a secondary surfactant, said secondary surfactant can be a nonionic co-surfactant; 0.5 to 3 wt.% of a humectant, such as glycerol; optionally up to 1 wt. % of a pH-
Hedbom et al disclose the efficacy of the said antimicrobial compositions against various pathogens and state that an exposure time of 30 seconds was required in order to achieve a 4 log in reduction (inactivation >99.99%) in a quantitative suspension test according to the guideline of the (DVV) and the Robert-Koch-Institute (RKI) (See [0136]-[0138).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Hedbom et al with that of Restaino et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to follow Restaino et al’s teaching and method to make an antimicrobial composition comprising an organic acid anionic surfactant for its disclosed efficacy on various strains of bacteria. Restaino et al teach that the said compositions have a log reduction of greater than 5. One of ordinary skill in the art would have also been motivated to have incorporated a low dose of a disinfecting alcohol such as ethanol to the combination with improved antibacterial effect because Hedbom et al teach an alcohol based antimicrobial composition comprising a mixture of suitable excipients such as surfactants, buffers. Hedbom et al disclose that such compositions achieve a high rate of reduction after contact with the pathogen. Hedbom et al teach compositions comprising an effective amount of an alcohol and surfactants such as glucosides and a secondary non-ionic surfactant acts as an enhancer and contribute to the efficacy of the formulation as antimicrobial. 

In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 5, 8, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Restaino et al (Antimicrobial efficacy of a new organic acid anionic surfactant against various bacterial strains) in view of Hedbom et al (US 20140024711) as applied to claim 1 above and in further view of Theiler et al (US 20100204323). 

Restaino et al and Hedbom et al’s teachings are delineated above and incorporated herein. 
The combined references lack a specific disclosure on the claimed enhancers or the buffering salt. These are known in the art as taught by Theiler et al. 

Theiler et al teach antimicrobial composition comprising organic acids esters and methods for reducing virus and/or bacteria populations using such composition. The composition further comprises a disinfecting alcohol present in an amount of 0 pH of no greater than about 5 at 25 ºC (See abstract and [0016]). 
The said antimicrobial compositions contain a disinfecting alcohol present in an amount less than about 25 wt. %, or about 30 wt. %. Disinfecting alcohols include methanol, ethanol, propanol, and isopropyl alcohol (See [0039]).
It is disclosed that the organic acid ester of a composition may be citric acid selected for use in a contemplated antimicrobial composition because of its antiviral effectiveness and its known safety profile. However, citric acid also has a more optimal buffer capacity of the antimicrobial composition. Citric acid 2-ethyl ester, a citric acid ester can be added to the composition to provide a more optimum overall buffering capacity for the preferred pH range. The said organic acid may be the parent organic acid/organic acid ester pairing in the said antimicrobial compositions (See [0042]-[0043]). The pH of the said antimicrobial compositions is less than about 5, preferably less than about 4.5, and more preferably less than about 4 (See [0059]). 
The said composition provides a persistent antiviral efficacy, i.e., preferably a log reduction of at least log 4, against enveloped and nonenveloped viruses, such as rhinovirus and rotavirus serotypes, within 30 seconds of contact with the composition (See [0030]). 
It is stated that an organic acid ester is included in the said antimicrobial composition in an amount of about 0.05% to about 6%, and preferably about 0.1% to about 5%, by weight of the composition (See [0033]).
The said antimicrobial composition also can contain functional additives include hydrotropes, polyhydric solvents, gelling agents, antimicrobial agents, dyes, pH adjusters, thickeners, chelating agents, skin conditioners, emollients, preservatives, buffering agents, antioxidants, and similar classes of optional ingredients (See [0048]).
Hydrotropes include sodium cumene sulfonate, sodium toluene sulfonate, sodium xylene sulfonate, xylene sulfonic acid, sodium methyl naphthalene sulfonate, sodium camphor sulfonate, disodium succinate, etc. A hydrotrope is present in an amount of about 0.1% to about 30%, and preferably about 1% to about 20%, by weight of the composition (See [0049]). 
Examples of antibacterial agents include a bisguanidine (e.g., chlorhexidine digluconate), diphenyl compounds, benzyl alcohols, quaternary ammonium compounds, ethoxylated phenols, and phenolic compounds, etc, (See [0012]).
Other specific classes of optional ingredients include inorganic phosphates, sulfates, and carbonates as buffering agents; acids and bases as pH adjusters, and EDTA and phosphates as chelating agents. An optional alkanolamide to provide composition thickening may be added as surfactants in small amounts to thicken the composition (See [0051]).
Other agents that can be useful for the said antimicrobial composition include cetearyl glucoside, polyvinyl alcohol, behenyl alcohol, glyceryl stearate, lecithin, methyl paraben, etc (see [0056] and Table 1). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made given the teaching of Restaino et al and Hedbom et al to have 
One of ordinary skill in the art would have been motivated to have looked in the art for suitable enhancers and buffers because Restaino et al and Hedbom et al teach antimicrobial compositions comprising antimicrobial components and buffers and enhancers and Theiler et al teach antimicrobial compositions comprising one or more of suitable buffers (pH adjusting agents), enhancers, suitable surfactants as well as ethanol.  Accordingly, one of ordinary skill in the art would have been motivated to have selected Theiler et al’s enhancers and buffers to incorporate in the disinfecting formulations of the combined references with a reasonable expectation of success. 
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-2, 4-12, 14, 16-18, 21, 23-24, 26, 33 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,334,846 in view of Theiler et al (US 20100204323). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Theiler et al. In other words, both sets of claims are drawn to antimicrobial compositions comprising an amount of a lower alcohol, an enhancer, surfactants and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. While the examined claims recite an amount of less than 40% of the alcohol, the reference claims recite a composition comprising at least 40%. It would have been obvious to one of ordinary skill in the art to have reduced the amount of the alcohol based on the teaching of the art such as Theiler et al because the art teach that the lower amount of alcohol is also adequate and provides sufficient antimicrobial effect. 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 

Claims 1-2, 4-12, 14, 16-18, 21, 23-24, 26, 33 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,405,545 in view of Theiler et al (US 20100204323). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Theiler et al. In other words, both sets of claims are drawn to antimicrobial compositions comprising an amount of a lower alcohol and adjuvants including an enhancer and buffering agents . 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 

Claims 1-2, 4-12, 14, 16-18, 21, 23-24, 26, 33 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,578,879 in view of Theiler et al (US 20100204323). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Theiler et al. In other words, both sets of claims are drawn to antimicrobial compositions comprising an amount of a lower alcohol, an enhancer, surfactants and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. While the examined claims recite an amount of less than 40% of the alcohol, the reference claims recite a composition comprising at least 30% and different adjuvants. It would have been obvious to one of ordinary skill in the art to have reduced the amount of the alcohol based on the teaching of the art such as Theiler et al because the art teach that the . 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 

Claims 1-2, 4-12, 14, 16-18, 21, 23-24, 26, 33 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,820,482 in view of Theiler et al (US 20100204323). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Theiler et al. In other words, both sets of claims are drawn to antimicrobial compositions comprising an amount of a lower alcohol, an enhancer, surfactants and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. While the examined claims recite an amount of less than 40% of the alcohol, the reference claims recite a composition comprising at least 40%. It would have been obvious to one of ordinary skill in the art to have reduced the amount of the alcohol based on the teaching of the art such as Theiler et al because the art teach that the lower amount of alcohol is also adequate and provides sufficient antimicrobial effect. 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 

Claims 1-2, 4-12, 14, 16-18, 21, 23-24, 26, 33 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent 9,277,749 in view of Theiler et al (US 20100204323). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Theiler et al. In other words, both sets of claims are drawn to antimicrobial compositions comprising an amount of a lower alcohol, an enhancer, surfactants and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. While the examined claims recite an amount of less than 40% of the alcohol, the reference claims recite a composition comprising at least 40%. It would have been obvious to one of ordinary skill in the art to have reduced the amount of the alcohol based on the teaching of the art such as Theiler et al because the art teach that the lower amount of alcohol is also adequate and provides sufficient antimicrobial effect. 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 

Claims 1-2, 4-12, 14, 16-18, 21, 23-24, 26, 33 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,827,749 in view of Theiler et al (US 20100204323). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Theiler et al. In other words, both sets of claims are drawn to antimicrobial compositions comprising an amount of a lower alcohol, an enhancer, surfactants and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. While the examined claims recite an amount of less than 40% of the alcohol, the reference claims recite a . 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 

Claim 1-2, 4-12, 14, 16-18, 21, 23-24, 26, 33 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-9, 11-15, 18-19, 21-25 of copending Application No. 15/968,082 (US 20180311128) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over reference claims. In other words, both sets of claims are drawn to compositions comprising an amount of a lower alcohol, an enhancer, surfactants and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
While the reference claims are drawn to a non-antimicrobial composition wherein a microbial kill of less than 2.0 log, while the examined claims are drawn to an antimicrobial composition achieving a reduction of more than 4 log is achieved, the 

Claim 1-2, 4-12, 14, 16-18, 21, 23-24, 26, 33 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9-10, 17-18 and 28 of copending Application No. 15/967,815 (US 20180311127) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over reference claims. In other words, both sets of claims are drawn to compositions comprising an amount of a lower alcohol, an enhancer, surfactants and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
While the reference claims are drawn to a lo-water composition wherein a microbial kill of less than 2.0 log, while the examined claims are drawn to an antimicrobial composition achieving a reduction of more than 4 log is achieved, the contents of the compositions are very similar and as such it is expected that they will have the same property and result. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cartwright et al (US 20050079987). 
Cartwright et al teach a pre-moistened, antimicrobial wipe comprising a substrate having a more abrasive side and a less abrasive side; and an antimicrobial cleaning composition (See [0007]-[008]).
The compositions also include preservatives, such as methyl, ethyl and propyl parabens, short chain organic acids (e.g. acetic, lactic and/or glycolic acids), and/or short chain alcohols (e.g. ethanol) (See [0131]). The compositions may also comprise useful hydrophilic monomers including unsaturated organic mono- and polycarboxylic acids, such as acrylic acid, methacrylic acid, etc, (See [0166]). 
Another class of agents that can be added is a terpene derivative such as piperitol, thymol, terpinen4-ol, menthol, linalool, citronellol, 3,7-dimethyl octanol, campholenic aldehyde, perillaldehyde, etc (See [0143] and [0145]).
The compositions comprise one or more buffering agents or pH adjusting agents such as organic acids, mineral acids, alkaline earth salts, etc, and are present at from about 0.01-5% of the cleaning composition (See [0138]-[0139]).
The said cleaning composition may include a builder or buffer, which increase the effectiveness of the surfactant. The builder or buffer can also function as a softener and/or a sequestering agent in the cleaning composition. The builder agent can include sodium and/or potassium salts of EDTA and substituted ammonium salts,  ethylenediamine tetraacetic acid and propanolamine (See [0135] and [0137]. 
wipes testing, a folded wipe is used to treat 10 carriers. The test disinfectancy method used is a modification the AOAC Germicidal Spray test (AOAC 961.02 Germicidal Spray Products as Disinfectant).This wipe is expected to pass a sanitizing test, which may only require 30 seconds contact time.   (See [0199]-[0202]). 

Bui et al (US 20140322285).
Bui et al teach a low pH disinfectant composition that includes a relatively low amount of alcohol for reducing the number of microbes located upon a substrate, for killing or inhibiting a broad spectrum of microorganisms, for killing or inhibiting spore forming bacteria, and/or for disinfecting a substrate. The composition can optionally include a stable residual antimicrobial compound, thereby providing a combination of high-level disinfection and long-lasting residual effect (See abstract).
Discloses is a composition that can achieve a high-level of disinfection,  comprising a relatively low amount (e.g., less than about 50 wt. %) of alcohol, and a relatively low (e.g., less than about 4.5) pH. At a pH of about 3, the combination of alcohol (e.g., isopropyl alcohol), hydrogen peroxide, thymol, surfactant, stabilizer, and corrosion inhibitor can inactivate up to about 6 logs of microorganisms such as, e.g., Mycobacterium terrae in about 2 minutes or less (See [0002]). 
Bui et al disclose a composition that includes: about 21 wt. % isopropyl alcohol (2-propanol), about 0.2 wt. % thymol (2-isopropyl-5-methyl phenol), about 0.2 wt. % to about 5.0 wt. % of surfactant(s), phosphoric acid sufficient to bring the pH to less than about 3.5, and de-ionized water (See [0005]).
1-8)alkyl substituted with one or more hydroxyl can include an alcohol, present in less than about 35 wt. % of the composition. In an embodiment the said alcohol is isopropyl alcohol (2-propanol) present in an amount of from 10 to 30 wt% of the composition and an additional suitable alcohol, preferably ethanol (See [0017]-[0018]). 
The compositions can comprise an acid which can include one or more inorganic acids, one or more organic acids, or a combination thereof (See [0022]-[0024]). 
The surfactant can include one or more non-ionic surfactants, one or more anionic surfactants, and/or one or more cationic surfactants. Suitable non-ionic surfactants include, e.g., alkyl polyglucosides (e.g., TRITONTM BG-10 Surfactant).  The surfactant can be present in a combined amount of about 0.1 wt. % to about 20 wt. % of the composition (See [0028]-[0035]).
Bui et al also disclose that up to about 6 logs of desired microorganism is inactivated, for example, in about 2 minutes, or less. In further specific embodiments, up to about 7 logs of desired microorganism is inactivated, for example, in about 2 minutes, or less (See [0070]-[0071]). 
Bui et al also disclose data on certain pathogens treated by the said formulations in two tables. In the first Table it shows that in a treatment for the contact time of less than 2 minutes, the reduction rate of the organism was more than or equal to 99.99% (See [0108]). 
The said composition can be formulated for application in a sprayable composition, atomized liquid sprayer, or liquid applicator. Such formulations can include wipe, cloth, sponge, non-woven fabric, and woven fabric (See [0073]-[0074]). 

Bingham et al (US 20160143274). 
Bingham et al disclose compositions and methods having efficacy against spores such as Clostridium difficile spores, and other organisms. Acidified disinfectant compositions containing one or more enhancers exhibit synergistic efficacy against spores such as C. difficile spores, and also exhibit excellent efficacy against fungi, bacteria, and viruses (See [0002]). The said compositions may be employed to disinfect or otherwise sanitize inanimate objects such as instruments, medical equipment, furniture, handrails, textiles, etc. In one or more embodiments, the disinfectant composition may be presented as a wipe, i.e. a tissue or cloth that is wiped over a surface (See [0013]).
The said disinfectant compositions comprise at least one C1-6 alcohol, such as methanol, ethanol, propanol, butanol, pentanol, hexanol, and isomers and mixtures thereof (See [0014]). The said disinfectant composition comprises about 40 % by weight (wt. %) alcohol (See [0015]).
The compositions may comprise chelators such as acrylic acid/acrylamidomethyl propane sulfonic acid copolymer which may enhance the efficacy against C. difficile spores, when combined with a C1-6 alcohol and a primary enhancer at a pH of no more than 3 (see [0020]-[0021]).
Bingham et al also disclose examples of primary enhancers including amine-containing enhancers, α-aminoacids, salts of alkali metals, salts of alkaline earth metals, non-ionic surfactants, such as decyl glucoside; decyl glucoside and polyalkoxylated dimethicones including PEG-12 dimethicone, organic acids, such as citric acid, ascorbic; carboxylic acids such as benzoic acid, oxidizing agents such as sodium nitrite; sugars and sugar alcohols; monosaccharides such as fructose; glycerol, phenoxyethanol, decanediol, parabens, antimicrobial agents such as octanediol, etc, (See [0018], [0032], [0036] and [0039]).
The amount of primary enhancer is no more than about 15 wt. %, no more than about 10 wt. %, no more than about 8 wt. %, no more than about 5 wt. %, (See [0027]).
The pH of the disinfectant composition is less than about 3, such as about 2.75, about 1.8, etc, (see [0030]). 
Bingham et al disclose using Butterfield's Phosphate Buffer in a neutralizing formulation (See [0138]) and disclose purified C. difficile spores (ATCC 700057) at an approximate concentration of 8.5 log10 CFU/ml (See [0139]-[0140]). 
Bingham et al disclose that the said method provides a log reduction against C. difficile spores of at least about 2 in less than about 1 minute or at least about 3 in less than about 30 seconds (See [0054]).
The samples were tested for efficacy against C. difficile spores, according to the ASTM E2783-11: "Standard Test Method for Assessment of Antimicrobial Activity for Water Miscible Compounds Using a Time-Kill Procedure." (See [0084]). 


Response to Arguments
Applicant's arguments filed 02/19/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-2, 4-18, 20-26, 33, 40-41 have been considered but are moot because the new ground of rejection does not rely on the prior rejection. 
With regard to the rejection of claims under nonstatutory double patenting, Applicant makes no argument and states that terminal disclaimers will be considered once claims are otherwise deemed allowable. 
Accordingly, rejections are maintained. 

Claims 1-2, 4-12, 14, 16-18, 21, 23-24, 26, 33 and 55 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616